            Case 15-60124-lkg        Doc 48     Filed 10/12/18    Page 1 of 2




                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF ILLINOIS

IN RE: CHRISTOPHER & SANDRA KINKELAAR                        )      Case No: 15-60304
                                                             )      Chapter 13
                                                             )
       Debtor(s).                                            )

                                MOTION FOR DISCHARGE

       Now comes the Debtor(s), CHRISTOPHER & SANDRA KINKELAAR, by and
through their undersigned attorney and for their motion states as follows:
       1.      That the Debtors filed their Chapter 13 case on March 27, 2015.
       2.      That Trustee Russell Simon filed a Report of Plan Completion, Request
               for Termination of Wage Order and Notice Concerning Discharge on
               September 26, 2018.
       3.      The Debtors have completed their payments under the Chapter 13 plan
               and the other duties that were required.
       4.      The Debtors were under an obligation to make direct payments on their
               mortgage and Debtors certify that they are current in that obligation.
       5.      The Debtors were not under an obligation to pay any domestic support.
       6.      The Debtors have completed the personal financial management course
               and have filed a certificate so indicating.
         WHEREFORE, Debtors pray that this Honorable Court grant the Debtors a
discharge in their Chapter 13 bankruptcy; terminate any wage orders and for such other
relief as this Court deems just and necessary.

                                      RESPECTFULLY SUBMITTED,

                                      By: __/s/J.D. Graham_________
                                             J.D. Graham 06211732
                                             J.D. GRAHAM, PC.
                                             #1 Eagle Center; Suite 3A
                                             O’Fallon, IL 62269
                                             618.235.9800
                                             618.235.9805 fax
                                             jd@jdgrahamlaw.com
            Case 15-60124-lkg        Doc 48     Filed 10/12/18     Page 2 of 2




                              CERTIFICATE OF SERVICE

       Comes now Debtors, CHRISTOPHER & SANDRA KINKELAAR, by and
through their attorney, and certifies that on October 12, 2018, via first-class mail, postage
prepaid, a true and accurate copy of the Motion for Discharge was served upon the
following people that were not served electronically:


                                                             /s/ Meghan Csontos


Russell Simon
Chapter 13 Trustee
24 Bronze Pointe
Swansea, IL 62226

U.S. Trustee
Becker Building, Ste. 1100
401 Main St.
Peoria, IL 61602

Christopher & Sandra Kinkelaar
19418 N 1300th St
Effingham, IL 62401

All creditors listed on mailing matrix.
